HUG, Circuit Judge,
dissenting:
I respectfully dissent. The jury, under correct instructions of the district court, found Nye guilty of participating in the conspiracy charged in Count One of the indictment. On appeal in this court, we view the evidence in the light most favorable to the prosecution and determine whether any rational trier of fact could have found the existence of a single conspiracy. United States v. Bibbero, 749 F.2d 581, 586-87 (9th Cir.1984).
Although Nye may not have had direct contact with Jimenez, Olivas, or Uribe, there was sufficient evidence that Nye had reason to know of the scope of the overall conspiracy. For example, Nye was asked to supply a pound of methamphetamine, and Nye offered a price for the product, in coded language no less. Herrera ended up purchasing the methamphetamine from another supplier, which would have put Nye on notice that Herrera was buying from multiple suppliers. Thus, Nye had reason to know that he was but one player in a larger conspiracy.
“Evidence of even a slight connection, if proven beyond a reasonable doubt, is sufficient to convict a defendant of knowingly participating in an established conspiracy.” United States v. Mares, 940 F.2d 455, 458 (9th Cir.1991). “Such connection to a conspiracy may be inferred from circumstantial evidence.” Id. “The term ‘slight connection’ means that a defendant need not have known all the conspirators, participated in the conspiracy from its beginning, participated in all its enterprises, or known all its details.” United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir.2001).
There was sufficient evidence that Nye participated in the conspiracy charged in Count One through Herrera and Theodoratos, even though he was not involved in every drug transaction.
I would affirm the judgment and the sentence.